 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNTIED STATES OF AMERCA,

 9                              Plaintiff,                 CASE NO. MJ21-302

10           v.                                            DETENTION ORDER

11   MARCO GONZALEZ-TORRES,

12                              Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14   and based upon the factual findings and statement of reasons for detention hereafter set forth,

15   finds that no condition or combination of conditions which the defendant can meet will

16   reasonably assure the appearance of the defendant as required and the safety of any other person

17   and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          Defendant has been charged by complaint with a drug offense. The Court received no

20   information about defendant’s personal history, residence, family or community ties,

21   employment history, financial status, health, and substance use. The defendant through counsel

22   made no argument as to release, and lodged no objections to the contents of the United States

23




     DETENTION ORDER - 1
 1   Probation and Pretrial report, and did not contest detention. Defendant has leave to reopen

 2   detention if Defendant so moves.

 3          It is therefore ORDERED:

 4          (1)     Defendant shall be detained pending trial and committed to the custody of the

 5   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 6   from persons awaiting or serving sentences, or being held in custody pending appeal;

 7          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 8   counsel;

 9          (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

14   counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

15   Officer.

16          DATED this 25th day of May, 2021.

17

18                                                                A
                                                           BRIAN A. TSUCHIDA
19                                                         United States Magistrate Judge

20

21

22

23




     DETENTION ORDER - 2
